DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “MICROMECHANICAL PRESSURE SENSOR WITH TWO CAVITIES AND DIAPHRAGMS AND CORRESPONDING PRODUCTION METHOD”.

Claim Objections
Claims 11-19 are objected to because of the following informalities:  
In claim 11, line 3, the examiner suggests changing “chamber” to read “cavity”, otherwise there would be a lack of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtz et al. (4,222,277; hereinafter, “Kurtz”, which is a prior art of record listed on the IDS, filed 01/31/2020).
Regarding claims 11, 17, 19 and 20:
	re claim 1, Kurtz discloses  a micromechanical pressure sensor device comprising:
a first cavity 26 (Fig. 3 and Col. 3, line 34);
a first diaphragm 10B (Figs. 1 and 4) that is adjacent to the first  cavity 26 and that is deformable, to produce a deformation of the first diaphragm, by an applied external pressure change (see “PRESSURE” in Fig. 5) and by an internal mechanical deformation of the pressure sensor device;
a first deformation detection device 17/18 (Figs. 2, 5 and Col. 3, lines 25-27) situated in and/or on the first diaphragm 10B, wherein the first deformation detection device is configured to detect the deformation of the first diaphragm;
a second cavity 25 (Fig. 3 and Col. 4, lines 34);
a second diaphragm 10A (Figs. 1 and 4) that is adjacent to the second cavity 25 and that is deformable, to produce a deformation of the second diaphragm 10A, by the internal mechanical deformation of the pressure sensor device, but not by the applied external pressure change (Fig. 5 and Col. 4, lines 33-38); and
a second deformation detection device 15/16 (Figs. 1 and 5) situated in and/or on the second diaphragm 10A, wherein the second deformation detection device is configured to detect the deformation of the second diaphragm 25;
re claim 17, the micromechanical pressure sensor device of claim 11, wherein:
the first diaphragm 10B (Figs. 1 and 4) and the first cavity 26 are formed in a first micromechanical function layer 10 (Col. 3, lines 32-35);
the second diaphragm 10A and the second cavity 25 are formed in the first micromechanical function layer 10, laterally spaced apart from the first diaphragm 10B and the first cavity 26; and
the first cavity 26 and the second cavity 25 are sealed (by “30” in Fig. 4) on a side of the first micromechanical function layer 10 that lies opposite the first diaphragm 10B and the second diaphragm 10A;
re claim 19, the micromechanical pressure sensor device of claim 11, wherein the first deformation detection device 17/18 (Fig. 2) and/or the second deformation detection device 15/16 has one or more piezoresistive elements (e.g., Col. 2, lines 30-32); and
re claim 20, the current claim is drawn to a method for producing the device in claim 1, and all pertinent limitations of the current claim are recited in claim 1; accordingly, all limitations of the current claim are disclosed by Kurtz for reasons similar to those provided above with respect to claim 1.
Therefore, Kurtz anticipates claims 11, 17, 19 and 20.



Allowable Subject Matter
Claims 12-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 12-16 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 12 (when combined with claim 1), and claims 13-16 depend from claim 12; and
Claim 15 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claims 1 and 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose micromechanical pressure sensors with multiple diaphragms having some similarity to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892